 
ASSIGNMENT OF ROYALTIES AGREEMENT
 
This Assignment of Royalties Agreement (this “Assignment”), dated as of July
18,  2011, and effective as of the Effective Date (as defined herein), is
entered into by and between American Petro-Hunter, Inc., a Nevada corporation
(“Assignor”) and Centennial Petroleum Partners, LLC (“Assignee”).  Unless
otherwise indicated, capitalized terms used in this Assignment are defined in
Annex A hereto.
 
RECITALS
 
WHEREAS, Assignor is the owner of the Receivables (as defined herein) and the
Related Rights (as defined herein); and
 
WHEREAS, in connection with the execution of that certain Amendment to Amended
and Restated Convertible Debenture, between Assignor and Maxum Overseas Fund
(“Maxum”), dated on or about the date hereof (the “Amendment”), Assignor desires
to assign, transfer and convey to Assignee, the Receivables and Related Rights,
and the Assignee is willing, on the terms and subject to the conditions set
forth herein, to acquire the Receivables and Related Rights from Assignor.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
ASSIGNMENT AND PURCHASE PRICE
 
Section 1.1.      Assignment of Receivables and Related Rights.
 
Effective as of the Effective Date and subject to the terms set forth herein,
Assignor hereby irrevocably and unconditionally assigns, transfers, sets-over
and otherwise conveys to Assignee, without recourse to Assignor as to the
Receivables and the Related Rights, and the Assignee does hereby irrevocably and
unconditionally receive from Assignor, all of Assignor’s right, title and
interest in and to the Receivables and all Related Rights with respect thereto
(the “Royalty Stream”).
 
Section 1.2.      Further Assurances.
 
Assignor will execute and deliver to Assignee such other instruments and
documents, and take such further actions as Assignee may reasonably request from
Assignor, to perfect Assignee’s ownership interest in the Royalty Stream.
 
Section 1.3.      Reversion.
 
In the event Maxum breaches any of its obligations under the Debenture, as
amended, and such breach, if curable, is not cured within thirty (30) days after
receiving written notice thereof from the Company, Assignee agrees that it
hereby irrevocably and unconditionally assigns, transfers, sets-over and
otherwise conveys back to Assignor, effective as of the date of such breach, the
Royalty Stream, and will execute and deliver to Assignor such other instruments
and documents, and take such further actions as Assignor may reasonably request
from Assignee, to perfect Assignior’s ownership interest in the Royalty Stream.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1.      Representations of Assignor.
 
2.1.1   Due Incorporation and Good Standing.  Assignor is a corporation, duly
organized, validly existing and in good standing under the laws of the state of
Nevada.
 
2.1.2   Power and Authority; Due Authorization.  Assignor (i) has all necessary
power, authority and legal right (A) to execute and deliver this Assignment, (B)
to carry out the terms of this Assignment, and (ii) has duly authorized by all
necessary partnership action the execution, delivery and performance of this
Assignment.
 
2.1.3   Binding Obligations.  This Assignment constitutes, a legal, valid and
binding obligation of Assignor, enforceable in accordance with its terms.
 
Section 2.2.      Representations of Assignee.
 
2.2.1   Authority. Assignee has all necessary power, authority and legal right
(i) to execute and deliver this Assignment and (ii) to carry out the terms of
this Assignment.
 
2.2.2   Binding Obligations.  This Assignment constitutes, a legal, valid and
binding obligation of Assignee, enforceable in accordance with its terms.
 
Section 2.3.      Non-Recourse Assignment.
 
Assignee acknowledges that it has made an independent investigation and
assessment of the Receivables and Related Rights.  Assignee further acknowledges
that the assignment of the Receivables and Related Rights to Assignee is being
made without representation or warranty, express or implied as to their quality,
character, amount, collectability, or anything else (other than as expressly
stated in this Assignment), and that Assignee shall have no claim or recourse
against Assignor based upon any such matter.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.1.      Binding Effect; Assignability.
 
This Assignment shall be binding upon and inure to the benefit of Assignee and
Assignor and their respective successors and permitted assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.2.      Governing Law.
 
This Assignment will be governed by the laws of the State of Nevada applicable
to contracts between Nevada residents wholly to be performed in Nevada.
 
Section 3.3.      Headings.
 
The various headings in this Assignment are included for convenience only and
shall not affect the meaning or interpretation of any provision of this
Assignment.
 
Section 3.4.      Execution in Counterparts.
 
This Assignment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Assignment
by facsimile or electronic transmission shall be effective as delivery of an
original, executed counterpart hereof.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Assignment of Accounts
Receivable to be duly executed and delivered as of the date first above written.
 


ASSIGNOR:
 

 
American Petro-Hunter, Inc.
   
a Nevada corporation
               
 
By:
       
Robert McIntosh
     
Chief Executive Officer
         

 
 
ASSIGNEE:
Centennial Petroleum Partners, LLC
               
 
By:
              Name:               Title:            

 
 
4

--------------------------------------------------------------------------------

 
 
ANNEX A
DEFINITIONS
 
The following terms have the respective meanings indicated below:
 
“Collections” means with respect to any Receivable, all funds which either are
received by the Assignee or Assignor in payment of any amounts owed in respect
of such Receivable or applied to such amounts.
 
“Debenture” shall have the meaning given to it in the Amendment.
 
“Effective Date” means July 1, 2011.
 
“Receivable” means three percent (3%) of all accrued and unpaid accounts
receivable and other indebtedness and payment intangibles (including, without
limitation, obligations evidenced by an account, note, instrument, contract,
security agreement, chattel paper, general intangible or other evidence of
indebtedness or security) from the sale of extracted oil, gas or other minerals
of the Company.
 
“Related Rights” means, collectively, with respect to any of Assignor’s
Receivables:
 
(i)            all rights to, but not the obligations under, all invoices with
respect to any of such Assignor’s Receivables;
 
(ii)            all monies due or to become due with respect to the Receivables
or its rights described in clause (i) above; and
 
(iii)            all Collections in respect of such Receivables.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
 
 

--------------------------------------------------------------------------------

 